Citation Nr: 1427967	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.
 
3.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.  He received the Combat Action Ribbon, among other decorations, and served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  An August 2008 rating decision granted service connection for diabetes mellitus and denied the service connection claims.  A May 2012 rating decision denied the mental disorder claim.  The Veteran perfected separate appeals of those determinations.

In a January 2013 rating decision, an RO decision review officer granted entitlement to service connection for peripheral neuropathy of each upper extremity and erectile dysfunction (ED), both as due to the diabetes mellitus, and assigned a 10-percent rating for each upper extremity and a noncompensable rating for the ED, all effective in January 2008.  There is no indication the Veteran appealed either the initial evaluations or the assigned effective dates.  Thus, those issues are not before the Board.  See 38 C.F.R. § 20.200 (2013). 

The Veteran testified at a Board hearing via video conference in April 2014 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  The undersigned noted at the hearing that the Veteran's representative had changed after the appeal was certified to the Board, and there was no Motion to Withdraw accompanied by a showing of good cause.  See 38 C.F.R. § 14.631 (2013).  The Veteran, however, clarified the matter on the record by stating he had requested the change.  Hence, his latest power of attorney correctly shows his representative.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal was remanded in January 2014 so the Veteran's requested hearing could be scheduled.

The appeal, except for the issue of entitlement to service connection for peripheral meuropathy of the lower extremities, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has a current low back disability as the result of an in-service injury.

2.  The Veteran has neuropathy of the lower extremities that is proximately due to service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection will be granted for disability that is proximately due to a service connected disease or disability.  38 C.F.R. § 3.310 (2010).  

Low Back Disability

The Veteran's service treatment records show that in December 1969, he complained of low back pain with radiation.  The assessment was acute lumbosacral strain.  In October 1972, he complained of low back pain; and voiced similar complaints on the examination for service separation in Agust 1973.  This evidence demonstrates an in-service injury or disability.

Treatment records created during the current appeal period document lumbosacral disc disease and stenosis.  Hence, a current disability is shown.

The eviddnce of a link between the back current disability and in-service disease or injury is less clear cut, but is in at least equipoise.  The Veteran was seen by a private physician in November 1981.  The Veteran reported a three week history of back injury, but that back symptoms ahd been present for the past 12 years.  In a letter dated later in November 1981, the physician noted the Veteran's reports of bouts of intermittent back and right leg pain for the past 12 years, and noted that it was "possible that his problem was in some way related to the episode that occurred in" service.

At a VA examination in February 1982, the Veteran reported a back injury in 1969, treatment for back strain through his employer in 1978, and spinal meningitis in 1978.  He reported that the back pain was always at the site of his in-service injury.  The examiner opined that the Veteran had L5 disc extrusion with nerve root compression secondary to the "first injury 1968 and second injury 1981."
In an examination report dated in October 2009, one of the private physicians who had treated the Veteran in 1981, commented, without elaboration, that the Veteran's back problems were work related.

The evidence of a linke to service includes the Veteran's reports of intermittent back symptoms since an in-service injury, the complaints at the time of his separation from service, the VA examiner's opinion in 1982, and the 1981 opinion that there was a possible link to service.  The evidence against such a link includes the recent report that the back disability was work related, the equivocal nature of the 1981 opinion, and the absence of documented symptoms between 1973 and 1981.  The Veteran is; however, competent to report his symptoms and history.  His reports of continuing intermittent symptoms have been essentially consistent.  Agains resolving reasonable doubt in the Veteran's favor, the criteria for service connection are satisfied and service connectionis granted.

In May 2014, a VA physician completed a diabetes mellitus disability benefits questionnaire in which he concluded that the Veteran had diabetic neuropathy in the lower extremities.  This evidence establishes a current disability that is secondary to the service connected diabetes mellitus.  The requirements for service connection on a secondary basis are satisfied and the claim is granted.  38 U.S.C.A. § 1110, 5107(b) (West 2002).


ORDER

Service connection for a low back disability is granted

Service connection for peripheral neuropathy of the lower extremities is granted.

REMAND

Electronic records in the Virtual claims file note the Veteran was due for another urinalysis in June 2013 to assess his albumin.  The electronic records in the claims file are only up to April 2013.  A Questionnaire completed by a VA physician, Dr. JH, at the request of the Veteran's representative reflects a diagnosis of microalbuminuria.  Dr. JH also opined the Veteran's hypertension is due to his diabetes mellitus.

The Veteran testified he was diagnosed with PTSD on August 21, 2013 by his VA physician, Dr. Jacksovik and received regular mental health treatment through VA.  The records related to that diagnosis need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records of the Veteran's VA treatment for a psychiatric disability at the Waterbury VA Community Based Outpatient Clinic.

2.  The AOJ should ask the Veteran to authorize VA to obtain records of all non-VA treatment for diabetes, hypertension, and PTSD (or other psychiatric disability) since April 2013.  

3.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records.

4.  After the above is complete, send the claims file to the examiner who conducted the January 2013 VA hypertension examination and rendered a negative nexus opinion.  Ask the examiner to advise whether the Veteran's most recent laboratory tests indicate the presence of diabetic nephropathy or other renal pathology related to either diabetes or hypertension.  If the examiner opines nephropathy is present, is there at least a 50-percent probability it is due to the service-connected diabetes mellitus?

If the examiner opines the Veteran manifests nephropathy, and it is due to the diabetes, is there at least a 50-percent probability it causes or aggravates, that is, chronically worsens, the hypertension.

The examiner must provide a full explanation for any opinion rendered, to include specific agreement or disagreement with Dr. JH's diagnoses and opinions and the reasons for any agreement or disagreement.

In the event the examiner who conducted the January 2013 hypertension examination is no longer available, refer the claims file to an equally qualified examiner.

5.  The Veteran's combat-related stressor is conceded.  If his outpatient records note PTSD or another psychiatric disability, arrange a Compensation and Pension examination to confirm the Veteran meets the DSM diagnostic criteria for a current psychiatric disability linked to active service.  The claims file must be reviewed by the examiner.

The examiner should opine if there is at least a 50-percent probability that any current psychiatric disability is causally related to the Veteran's service-connected disabilities.  If not, is there at least a 50-percent probability either service-connected disability aggravates, that is, chronically worsens an acquired mental disorder other than PTSD.  If aggravated, the examiner should opine whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability, that shows a baseline level of the disaiblity.

6.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


